Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Suffolk Bancorp Riverhead, New York We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (No.333-160829) and Form S-3 (No. 333-184530) of Suffolk Bancorp of our reports dated March 11, 2013, relating to the consolidated financial statements and the effectiveness of Suffolk Bancorp’s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP New York, New York March 11, 2013
